Title: From George Washington to Major General Stirling, 21 March 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Valley Forge Mar. 21st 1778.

In answer to your favor of this date give me leave to say that I am well pleased at the termination of your corrispondance with Colo. Wilkinson—I sent for that Gentn after the conversation had with your Lordship, & showed him the Letters wch Mr Harrison furnished you with a sight of. he seemed a good deal surprized at G——s’s Letters & was not at all sparing in his abuse of him & C——y.
The arrangement of the two Regiments, as Inclosed by you, will be perfectly agreeable to me, & must, I fancy, be so to the Comee; unless it should interfere with any general Plan they may have in view for the reduction of the sixteen additional Battalions.
The sooner you can furnish the Characters of the four Pensa Regiments in your Division the better; as Genls Reed and Wayne are, I believe, upon that business with the whole Pensa. Line.
Colo. Burr must wait till more field Officers return to Camp before he leaves it. the daily application for discharges and furloughs distresses me beyond measure. I am sorry to hear of your indisposition but hope it will soon go of. I am Yr Lordships most Obedt Hble Servt

Go: Washington



P.S. Upon re-examing the arrangemt you Inclosed, I find 1st & 2d Leiutts wch are not to be in the New Establishment. I also perceive that all the Officers nearly, are taken from Malcolms Regt. Is this agreeable to Spencer?

